EXHIBIT 10.3

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is made and entered into on this 15th
day of May, 2003 and effective June 15, 2003 by and between AMERIPATH, INC., a
Delaware corporation (the “Company”), and MARTIN J. STEFANELLI (hereinafter, the
“Executive”).

 

R E C I T A L S

 

A. The Company and the Executive wish to enter into this Agreement to reflect
the Executive’s position and duties, his compensation, and other terms and
conditions of his employment as Executive Vice President and Chief Operating
Officer of the Company.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the promises and mutual covenants set forth
herein and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Executive and the Company agree as follows:

 

1. Recitals. The foregoing recitals are true and correct and are incorporated
herein by this reference.

 

2. Employment.

 

2.1 Employment and Term. During the Term of Employment, the Company hereby
agrees to employ the Executive and the Executive hereby agrees to serve the
Company on the terms and conditions set forth herein.

 

2.2 Duties of Executive. During the Term of Employment, the Executive shall
serve as the Executive Vice President and Chief Operating Officer of the
Company, shall report directly to James C. New, the Chairman and CEO of the
Company, shall faithfully and diligently perform all services as may be assigned
to him by the Board of Directors of the Company (the “Board”), and shall
exercise such power and authority as may from time to time be delegated to him
by the Board. The Executive shall devote his full time and attention to the
business and affairs of the Company, render such services to the best of his
ability, and use his reasonable best efforts to promote the interests of the
Company. The Executive shall comply with the Company’s employment policies and
practices generally applicable to its officers and employees including, without
limitation, insider trading and confidentiality policies. Notwithstanding the
foregoing or any other provision of this Agreement, it shall not be a breach or
violation of this Agreement for the Executive to (i) serve on corporate, civic
or charitable boards or committees, (ii) deliver lectures, fulfill speaking
engagements or teach at educational institutions, or (iii) manage personal
investments, so long as such activities do not interfere with or detract from
the performance of the Executive’s responsibilities to the Company in accordance
with this Agreement.

 

3. Term of Employment. The term of employment under this Agreement, and the
employment of the Executive hereunder (the “Term of Employment”), shall commence
upon



--------------------------------------------------------------------------------

execution of this Agreement by both the Executive and the Company and shall
terminate upon the date on which the employment of the Executive is terminated
pursuant to and in accordance with Section 6 hereof (the “Expiration Date”).

 

4. Compensation.

 

4.1 Base Salary.

 

a. The Executive shall receive a base salary at the annual rate of $250,000 (the
“Base Salary”) during the Term of Employment, with such Base Salary payable in
installments consistent with the Company’s normal payroll schedule, subject to
applicable withholding and other taxes. The Base Salary shall be reviewed, at
least annually.

 

4.2 Bonuses.

 

a. During the Term of Employment, for each calendar year during the Term of
Employment (the “Bonus Period”), the Board shall establish a bonus pool from
which the Executive shall be eligible to receive an annual bonus potentially
equal to thirty-five percent (35%) of the Executive’s Base Salary (the “Bonus
Payment”), to be determined by the Board and based upon the satisfaction by the
Executive and/or the Company of the goals (the “Goals”), to be established by
the Company, on or before April 1 of each calendar year during the Term of
Employment. Notwithstanding the foregoing, in the event that the Goals are
either exceeded or not fully achieved for a Bonus Period, the Executive may be
eligible to receive a Bonus Payment in an amount in excess of or less than
thirty-five percent (35%) of the Executive’s Base Salary.

 

b. For the Bonus Period in which the Executive’s employment with the Company
terminates for any reason other than by the Company for Cause under Section 6.1
hereof, provided that the Executive has been continuously employed with the
Company for a minimum of six (6) months during such Bonus Period, the Company
shall pay the Executive a pro rata portion (based upon the period beginning on
the first day of the Bonus Period and ending on the date on which the
Executive’s employment with the Company terminates) of the bonus otherwise
payable under Section 4.2 for the Bonus Period in which such termination of
employment occurs; provided, however, that (i) the Bonus Period shall be deemed
to end on the last day of the calendar quarter in which the Executive’s
employment so terminates, and (ii) the business criteria used to determine the
bonus for this short Bonus Period shall be annualized and shall be determined
based upon audited financial information prepared in accordance with generally
accepted accounting principles, applied consistently with prior periods, and
reviewed and approved by the Compensation Committee of the Board. The Incentive
Compensation for this Bonus Period is sometimes hereinafter referred to as the
“Termination Year Bonus”.

 

4.2 Signing & Retention Bonus.

 

a. Upon and as consideration for the Executive’s execution of this Agreement,
including its Non-Competition and Non-Solicitation provisions, and his
continuing employment with the Company, the Company shall pay the Executive the
sum of Seventy Five

 

2



--------------------------------------------------------------------------------

Thousand Dollars ($75,000) within one hundred twenty (120) days of the Executive
signing the Agreement (the “Signing and Retention Bonus”).

 

b. The Executive hereby acknowledges and agrees that if Executive voluntary
terminates his employment with the Company pursuant to Section 6.5 of the
Agreement on or before June 15, 2005, the Executive shall repay to the Company
that portion of the Signing and Retention Bonus equal to the Signing and
Retention Bonus multiplied by a fraction, the numerator of which is the number
of full calendar months remaining until June 15, 2005, and the denominator of
which is twenty-four (24). In the event of the death or disability of the
Executive, a change in control of AmeriPath, Inc. which results in the
termination of the Executive’s employment, or if the Company terminates
Executive’s employment without cause, the Executive shall not be required to
repay the unamortized portion of the Signing and Retention Bonus. For the
purpose of this Amendment, “unamortized” means the remaining period from the
termination of the Agreement forward.

 

5. Expense Reimbursement and Other Benefits.

 

5.1 Reimbursement of Expenses. Upon the submission of proper substantiation by
the Executive, and subject to such rules and guidelines as the Company may from
time to time adopt with respect to the reimbursement of expenses of executive
personnel, the Company shall reimburse the Executive for all reasonable
expenses, actually paid or incurred by the Executive during the Term of
Employment in the course of and pursuant to the business of the Company. The
Executive shall account to the Company in writing for all expenses for which
reimbursement is sought and shall supply to the Company copies of all relevant
invoices, receipts or other evidence reasonably requested by the Company.

 

5.2 Compensation/Benefit Programs. During the Term of Employment, the Executive
shall be entitled to participate in all medical, dental, hospitalization,
accidental death and dismemberment, disability, travel and life insurance plans,
and any and all other plans as are presently and hereinafter offered by the
Company to its executive personnel, including savings, pension, profit-sharing
and deferred compensation plans, subject to the general eligibility and
participation provisions set forth in such plans.

 

5.3 Working Facilities. During the Term of Employment, the Company shall furnish
the Executive with an office at the corporate offices in Riviera Beach, Florida,
secretarial help and such other facilities and services suitable to his position
and adequate for the performance of his duties hereunder.

 

5.4 Reimbursement of Relocation Expenses. Upon the submission of proper
substantiation by the Executive, and subject to such rules and guidelines as the
Company may from time to time adopt with respect to the reimbursement of
expenses of executive personnel, the Company shall reimburse the Executive for
relocation expenses which have been approved in advance by the Chairman and
Chief Executive Officer.

 

5.5 Other Benefits. The Executive shall accrue up to four (4) weeks of paid

 

3



--------------------------------------------------------------------------------

vacation each calendar year during the Term of Employment, to be taken at such
times as the Executive and the Company shall mutually determine and provided
that no vacation time shall significantly interfere with the duties required to
be rendered by the Executive hereunder. Any accrued vacation time not taken by
Executive during any calendar year may be carried forward into any succeeding
calendar year. Notwithstanding the foregoing, in no event shall the Executive’s
accrued vacation time exceed four (4) weeks at any point in time. The Executive
shall receive such additional benefits, if any, as the Board of the Company
shall from time to time determine.

 

6. Termination and/or Change of Control.

 

6.1 Termination for Cause. The Company shall at all times have the right, upon
written notice to the Executive, to terminate the Term of Employment, for Cause
as defined below. For purposes of this Agreement, the term “Cause” shall mean
(i) an action or omission of the Executive which constitutes a willful and
material breach of, or willful and material failure or refusal (other than by
reason of his disability or incapacity) to perform his duties under, this
Agreement which is not cured within fifteen (15) days after receipt by the
Executive of written notice of same, (ii) fraud, embezzlement, misappropriation
of funds, breach of trust or material violation of the AmeriPath Code of Ethics
in connection with the Executive’s services under the Employment Agreement or
with respect to the Company, (iii) a conviction or indictment of the Executive
for, or entering into a plea of nolo contendere by the Executive with respect
to, a felony or any crime which involves dishonesty, fraud, embezzlement,
misappropriation of funds or breach of trust, or (iv) gross negligence, reckless
or willful misconduct by the Executive in connection with the performance of the
Executive’s duties hereunder, which the Board in its reasonable discretion deems
to be good and sufficient cause to terminate the Executive’s employment with the
Company. Any termination for Cause shall be made by notice in writing to the
Executive, which notice shall set forth in reasonable detail all acts or
omissions upon which the Company is relying for such termination. Upon any
termination pursuant to this Section 6.1, the Company shall pay to the Executive
any accrued and unpaid Base Salary and Bonus Payment, through the date of
termination. Upon any termination effected and compensated pursuant to this
Section 6.1, the Company shall have no further liability hereunder (other than
for reimbursement for reasonable business expenses incurred prior to the date of
termination, subject, however, to the provisions of Section 5.1, and payment of
compensation for accrued and unused vacation days).

 

6.2 Disability. The Company shall at all times have the right, upon written
notice to the Executive, to terminate the Term of Employment, if the Executive
shall become entitled to benefits under the Company’s long term disability plan
as then in effect, or, if the Executive shall as the result of mental or
physical incapacity, illness or disability, become unable to perform his
obligations hereunder for a period of 180 days in any 12-month period. The Board
shall have sole discretion based upon competent medical advice to determine
whether the Executive is or continues to be disabled. Upon any termination
pursuant to this Section 6.2, the Company shall (i) pay to the Executive any
accrued and unpaid Base Salary and Bonus Payment, through the effective date of
termination specified in such notice, (ii) pay to the Executive his Termination
Year Bonus, if any, at the time provided in Section 4.2b hereof, and (iii) pay
the COBRA premiums for the Executive’s medical and dental insurance coverage in
effect on the

 

4



--------------------------------------------------------------------------------

termination date, for a period of twelve (12) months following the termination
of the Executive’s employment with the Company. Upon any termination effected
and compensated pursuant to this Section 6.2, the Company shall have no further
liability hereunder (other than for reimbursement for reasonable business
expenses incurred prior to the date of termination, subject, however, to the
provisions of Section 5.1, and payment of compensation for accrued and unused
vacation days).

 

6.3 Death. Upon the death of the Executive during the Term of Employment, the
Company shall (i) pay to the estate of the deceased Executive any accrued and
unpaid Base Salary and Bonus Payment, through the Executive’s date of death,
(ii) pay to the estate of the deceased Executive, the Executive’s Termination
Year Bonus, if any, at the time provided in Section 4.2b hereof. Upon any
termination effected and compensated pursuant to this Section 6.3, the Company
shall have no further liability hereunder (other than for reimbursement for
reasonable business expenses incurred prior to the date of termination, subject,
however, to the provisions of Section 5.1, and payment of compensation for
accrued and unused vacation days).

 

6.4 Termination Without Cause. At any time the Company shall have the right to
terminate the Term of Employment by written notice to the Executive. Upon any
termination pursuant to this Section 6.4 (that is not a termination under any of
Sections 6.1, 6.2, 6.3, or 6.5) the Company shall (i) pay to the Executive any
accrued and unpaid Base Salary and Bonus Payment, through the date of
termination specified in such notice, (ii) continue to pay the Executive’s Base
Salary for a period of twelve (12) months following the termination of the
Executive’s employment with the Company, in the manner and at such times as the
Base Salary otherwise would have been payable to the Executive, (iii) pay to the
Executive his Termination Year Bonus, if any, at the time provided in Section
4.2b, and (iv) pay the COBRA premiums for the Executive’s medical and dental
insurance coverage in effect on the termination date, for a period of twelve
(12) months following the termination of the Executive’s employment with the
Company. Upon any termination effected and compensated pursuant to this Section
6.4, the Company shall have no further liability hereunder (other than for
reimbursement for reasonable business expenses incurred prior to the date of
termination, subject, however, to the provisions of Section 5.1, and payment of
compensation for accrued and unused vacation days).

 

6.5 Termination by Executive.

 

a. The Executive shall at all times have the right, by written notice not less
than one hundred and eighty (180) days prior to the termination date, to
terminate his Employment Term.

 

b. Upon termination of the Term of Employment pursuant to this Section 6.5 by
the Executive, the Company shall pay to the Executive any accrued and unpaid
Base Salary and Bonus Payment, through the effective date of termination
specified in such notice. Upon any termination effected and compensated pursuant
to this Section 6.5, the Company shall have no further liability hereunder
(other than for reimbursement for reasonable business expenses incurred prior to
the date of termination, subject, however, to the provisions of Section 5.1, and
payment of compensation for accrued and unused vacation days).

 

5



--------------------------------------------------------------------------------

6.6 Change in Control of the Company.

 

a. Unless otherwise provided in Section 6.7 hereof, in the event that a Change
in Control (as defined in paragraph (b) of this Section 6.6) in the Company
shall occur during the Term of Employment, the Company shall (i) pay to the
Executive, within thirty (30) days of the date of the Change in Control, a lump
sum bonus equal to one (1) times the Executive’s annual Base Salary (the “Change
in Control Date Bonus”). The Company shall have no further liability hereunder
(other than for reimbursement for reasonable business expenses incurred prior to
the date of termination, subject, however, to the provisions of Section 5.1, and
payment of compensation for accrued and unused vacation days).

 

b. For purposes of this Agreement, the term “Change in Control” shall have the
meaning ascribed to such term in the Executive’s Time-Based Stock Option
Agreement with AmeriPath Holdings, Inc.

 

6.7 Certain Reduction of Payments by the Company.

 

a. For purposes of this section, (i) A Payment shall mean any payment or
distribution in the nature of compensation to or for the benefit of the
Executive, whether paid or payable pursuant to this Agreement or otherwise; (ii)
Agreement Payment shall mean a Payment paid or payable pursuant to this
Agreement (disregarding this Section 6.7); (iii) Net After Tax Receipt shall
mean the Present Value of a Payment net of all taxes imposed on the Executive
with respect thereto under Sections 1 and 4999 of the Code, determined by
applying the highest marginal rate under Section 1 of the Code which applied to
the Executive’s taxable income for the immediately preceding taxable year; (iv)
“Present Value” shall mean such value determined in accordance with Section
280G(d)(4) of the Code; and (v) “Reduced Amount” shall mean the smallest
aggregate amount of Payments which (a) is less than the sum of all Payments and
(b) results in aggregate Net After Tax Receipts which are equal to or greater
than the Net After Tax Receipts which would result if the aggregate Payments
were any other amount equal to or less than the sum of all Payments.

 

b. Anything in this Agreement to the contrary notwithstanding, in the event that
the Company’s independent auditors or, at the Executive’s option, any other
nationally or regionally recognized firm of independent accountants selected by
the Executive and approved by the Company, which approval shall not be
unreasonably withheld (the “Accounting Firm”), shall determine that receipt of
all Payments would subject the Executive to tax under Section 4999 of the Code,
it shall determine whether some amount of Payments would meet the definition of
a “Reduced Amount.” If the Accounting Firm determines that there is a Reduced
Amount, the aggregate Agreement Payments shall be reduced to such Reduced
Amount; provided, however, that if the Reduced Amount exceeds the aggregate
Agreement Payments, the aggregate Payments shall, after the reduction of all
Agreement Payments, be reduced (but not below zero) in the amount of such
excess.

 

c. If the Accounting Firm determines that aggregate Agreement Payments or
Payments, as the case may be, should be reduced to the Reduced Amount, the
Company shall promptly give the Executive notice to that effect and a copy of
the detailed

 

6



--------------------------------------------------------------------------------

calculation thereof, and the Executive may then elect, in his sole discretion,
which and how much of the Agreement Payments or Payments, as the case may be,
shall be eliminated or reduced (as long as after such election the present value
of the aggregate Payments equals the Reduced Amount), and shall advise the
Company in writing of his election within ten days of his receipt of notice. If
no such election is made by the Executive within such ten-day period, the
Company may elect which of the Agreement Payments or Payments, as the case may
be, shall be eliminated or reduced (as long as after such election the present
value of the aggregate Payments equals the Reduced Amount) and shall notify the
Executive promptly of such election. All determinations made by the Accounting
Firm under this Section shall be binding upon the Company and the Executive and
shall be made within 60 days of a termination of employment of the Executive. As
promptly as practicable following such determination, the Company shall pay to
or distribute for the benefit of the Executive such Payments as are then due to
the Executive under this Agreement and shall promptly pay to or distribute for
the benefit of the Executive in the future such Payments as become due to the
Executive under this Agreement.

 

d. While it is the intention of the Company and the Executive to reduce the
amounts payable or distributable to the Executive hereunder only if the
aggregate Net After Tax Receipts to the Executive would thereby be increased, as
a result of the uncertainty in the application of Section 4999 of the Code at
the time of the initial determination by the Accounting Firm hereunder, it is
possible that amounts will not have been paid or distributed by the Company to
or for the benefit of the Executive pursuant to this Agreement which should not
have been so paid or distributed (“Overpayment”) or that additional amounts
which will have not been paid or distributed by the Company to or for the
benefit of the Executive pursuant to this Agreement could have been so paid or
distributed (“Underpayment”), in each case, consistent with the calculation of
the Reduced Amount hereunder. In the event that the Accounting Firm, based
either upon the assertion of a deficiency by the Internal Revenue Service
against the Company or the Executive which the Accounting Firm believes has a
high probability of success or controlling precedent or other substantial
authority, determines that an Overpayment has been made, any such Overpayment
paid or distributed by the Company to or for the benefit of the Executive shall
be treated for all purposes as a loan ab initio to the Executive which the
Executive shall repay to the Company together with interest at the applicable
federal rate provided for in Section 7872(f)(2) of the Code; provided, however,
that no loan shall be deemed to have been made and no amount shall be payable by
the Executive to the Company if and to the extent such deemed loan and payment
would not either reduce the amount on which the Executive is subject to tax
under Section 1 and Section 4999 of the Code or generate a refund of such taxes.
In the event that the Accounting Firm, based upon controlling precedent or other
substantial authority, determines that an Underpayment has occurred, any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Executive together with interest at the applicable federal rate provided for in
Section 7872(f)(2) of the Code.

 

6.7 Resignation. Upon any termination of employment pursuant to this Article 6,
the Executive shall be deemed to have resigned as an officer, and if he or she
was then serving as a director of the Company, as a director, and if required by
the Board, the Executive hereby agrees to immediately execute a resignation
letter to the Board.

 

7



--------------------------------------------------------------------------------

6.8 Survival. The provisions of this Article 6 shall survive the termination of
this Agreement, as applicable.

 

7. Restrictive Covenants.

 

7.1 Non-competition. At all times while the Executive is employed by the Company
and for a one (1) year period immediately following the termination of the
Executive’s employment with the Company for any reason, the Executive shall not,
directly or indirectly, engage in or have any interest in any sole
proprietorship, corporation, company, partnership, association, venture or
business or any other person or entity (whether as an employee, officer,
director, partner, agent, security holder, creditor, consultant or otherwise)
that directly or indirectly (or through any affiliated entity) competes with the
Company’s business (for purposes of this Agreement, any business that engages in
the management or provision of anatomic and/or clinical pathology diagnostic
services {whether through physician practices, laboratories, hospitals, medical
or surgery centers or otherwise} shall be deemed to compete with the Company’s
business); provided that such provision shall not apply to the Executive’s
ownership of common stock of the Company or the acquisition by the Executive,
solely as an investment, of securities of any issuer that are registered under
Section 12(b) or 12(g) of the Securities Exchange Act of 1934, as amended, and
that are listed or admitted for trading on any United States national securities
exchange or that are quoted on the National Association of Securities Dealers
Automated Quotations System, or any similar system or automated dissemination of
quotations of securities prices in common use, so long as the Executive does not
control, acquire a controlling interest in or become a member of a group which
exercises direct or indirect control of, more than five percent (5.0%) of any
class of capital stock of such corporation.

 

7.2 Confidential Information. The Executive shall not at any time divulge,
communicate, use to the detriment of the Company or for the benefit of any other
person or persons, or misuse in any way, any Confidential Information (as
hereinafter defined) pertaining to the business of the Company. Any Confidential
Information or data now or hereafter acquired by the Executive with respect to
the business of the Company (which shall include, but not be limited to,
information concerning the Company’s financial condition, prospects, technology,
customers, suppliers, employees, employee compensation or benefits, employment
practices and methods of doing business) shall be deemed a valuable, special and
unique asset of the Company that is received by the Executive in confidence and
as a fiduciary, and Executive shall remain a fiduciary to the Company with
respect to all of such information. For purposes of this Agreement,
“Confidential Information” means information disclosed to the Executive or known
by the Executive as a consequence of or through the unique position of his
employment with the Company (including information conceived, originated,
discovered or developed by the Executive) prior to or after the date hereof, and
not generally or publicly known, about the Company or its business.
Notwithstanding the foregoing, nothing herein shall be deemed to restrict the
Executive from disclosing Confidential Information to promote the best interests
of the Company or to the extent required by law.

 

7.3 Nonsolicitation of Employees and Customers. At all times while the Executive
is employed by the Company and for the one (1) year period immediately following
the termination of the Executive’s employment with the Company for any reason,
the Executive

 

8



--------------------------------------------------------------------------------

shall not, directly or indirectly, for himself or for or on behalf of any other
person, firm, corporation, partnership, association or other entity (a) employ
or attempt to employ or solicit the termination of employment of or enter into
any contractual arrangement with any employee or former employee of the Company,
unless such employee or former employee has not been employed by the Company for
a period in excess of six (6) months, and/or (b) call on or solicit any of the
actual or targeted prospective customers or clients of the Company (or of its
physician practices or laboratories) on behalf of any person or entity in
connection with any business that competes with the Company’s business, nor
shall the Executive make known the names and/or addresses of such employees,
customers or clients or any information relating in any manner to the Company’s
trade or business relationships with such employees, customers or clients, other
than in connection with the performance of Executive’s duties under this
Agreement.

 

7.4 Ownership of Developments. All copyrights, patents, trade secrets, or other
intellectual property rights associated with any ideas, concepts, techniques,
inventions, processes, or works of authorship developed or created by Executive
during the course of performing work for the Company or its clients
(collectively, the “Work Product”) shall belong exclusively to the Company and
shall, to the extent possible, be considered a work made by the Executive for
hire for the Company within the meaning of Title 17 of the United States Code.
To the extent the Work Product may not be considered work made by the Executive
for hire for the Company, the Executive agrees to assign, and automatically
assign at the time of creation of the Work Product, without any requirement of
further consideration, any right, title, or interest the Executive may have in
such Work Product. Upon the request of the Company, the Executive shall take
such further actions, including execution and delivery of instruments of
conveyance, as may be appropriate to give full and proper effect to such
assignment.

 

7.5 Books and Records. All books, records, and accounts relating in any manner
to the customers or clients of the Company, whether prepared by the Executive or
otherwise coming into the Executive’s possession, shall be the exclusive
property of the Company and shall be returned immediately to the Company on
termination of the Executive’s employment hereunder or on the Company’s request
at any time.

 

7.6 Definition of Company. Solely for purposes of this Article 7, the term
“Company” also shall include any existing or future subsidiaries of the Company
that are operating during the time periods described herein and any other
entities that directly or indirectly, through one or more intermediaries,
control, are controlled by or are under common control with the Company during
the periods described herein.

 

7.7 Acknowledgment by Executive. The Executive acknowledges and confirms that
(a) the restrictive covenants contained in this Article 7 are reasonably
necessary to protect the legitimate business interests of the Company, and (b)
the restrictions contained in this Article 7 (including without limitation the
length of the term of the provisions of this Article 7) are not overbroad,
overlong, or unfair and are not the result of overreaching, duress or coercion
of any kind. The Executive acknowledges and confirms that his special knowledge
of the business of the Company is such as would cause the Company serious injury
or loss if he were to use such ability and knowledge to the benefit of a
competitor or were to compete with the Company in violation of the terms of this
Article 7. The Executive further acknowledges that the

 

9



--------------------------------------------------------------------------------

restrictions contained in this Article 7 are intended to be, and shall be, for
the benefit of and shall be enforceable by, the Company’s successors and
assigns.

 

7.8 Reformation by Court. In the event that a court of competent jurisdiction
shall determine that any provision of this Article 7 is invalid or more
restrictive than permitted under the governing law of such jurisdiction, then
only as to enforcement of this Article 7 within the jurisdiction of such court,
such provision shall be interpreted and enforced as if it provided for the
maximum restriction permitted under such governing law.

 

7.9 Extension of Time. If the Executive shall be in violation of any provision
of this Article 7, then each time limitation set forth in this Article 7 shall
be extended for a period of time equal to the period of time during which such
violation or violations occur. If the Company seeks injunctive relief from such
violation in any court, then the covenants set forth in this Article 7 shall be
extended for a period of time equal to the pendency of such proceeding including
all appeals by the Executive.

 

7.10 Survival. The provisions of this Article 7 shall survive the termination of
this Agreement, as applicable.

 

8. Injunction. It is recognized and hereby acknowledged by the parties hereto
that a breach by the Executive of any of the covenants contained in Article 7 of
this Agreement will cause irreparable harm and damage to the Company, the
monetary amount of which may be virtually impossible to ascertain. As a result,
the Executive recognizes and hereby acknowledges that the Company shall be
entitled to an injunction from any court of competent jurisdiction enjoining and
restraining any violation of any or all of the covenants contained in Article 7
of this Agreement by the Executive or any of his affiliates, associates,
partners or agents, either directly or indirectly, and that such right to
injunction shall be cumulative and in addition to whatever other remedies the
Company may possess.

 

9. Arbitration. Any dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by arbitration in Palm Beach County,
Florida, in accordance with the Rules of the American Arbitration Association
then in effect (except to the extent that the procedures outlined below differ
from such rules). Within thirty (30) days after written notice by either party
has been given that a dispute exists and that arbitration is required, each
party must select an arbitrator and those two arbitrators shall promptly, but in
no event later than thirty (30) days after their selection, select a third
arbitrator. The parties agree to act as expeditiously as possible to select
arbitrators and conclude the dispute. The selected arbitrators must render their
decision in writing. The cost and expenses of the arbitration and of enforcement
of any award in any court shall be borne by the non-prevailing party. If
advances are required, each party will advance one-half of the estimated fees
and expenses of the arbitrators. Judgment may be entered on the arbitrators’
award in any court having jurisdiction. Although arbitration is contemplated to
resolve disputes hereunder, either party may proceed to court to obtain an
injunction to protect its rights hereunder, the parties agreeing that either
could suffer irreparable harm by reason of any breach of this Agreement. Pursuit
of an injunction shall not impair arbitration on all remaining issues.

 

10



--------------------------------------------------------------------------------

10. Section 162(m) Limits. Notwithstanding any other provision of this Agreement
to the contrary, if and to the extent that any remuneration payable by the
Company to the Executive for any year would exceed the maximum amount of
remuneration that the Company may deduct for that year under Section 162(m)
(“Section 162(m)”) of the Code, payment of the portion of the remuneration for
that year that would not be so deductible under Section 162(m) shall, in the
sole discretion of the Board, be deferred and become payable at such time or
times as the Board determines that it first would be deductible by the Company
under Section 162(m), with interest at the “short-term applicable rate” as such
term is defined in Section 1274(d) of the Code. The limitation set forth under
this Section 10 shall not apply with respect to any amounts payable to the
Executive pursuant to Article 6 hereof.

 

11. Assignment. Neither party shall have the right to assign or delegate his
rights or obligations hereunder, or any portion thereof, to any other person.

 

12. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Florida, without reference
to principles of conflict of laws.

 

13. Entire Agreement; Prior Agreements. This Agreement constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof
and, upon its effectiveness, shall supersede all prior agreements,
understandings and arrangements, both oral and written, between the Executive
and the Company (or any of its affiliates) with respect to such subject matter.
In addition, this shall supercede and replace the Executive’s Prior Employment
Agreement, as well as any and all other agreements between the Executive and the
Company and, upon execution of this Agreement by the Executive and the Company,
the Prior Employment Agreement and any and all other agreements between the
Executive and the Company shall terminate and shall no longer have any force and
effect. Notwithstanding this Article 13 or any other provision of this
Agreement, Option Agreements entered into by the Executive and the Company prior
to the date of this Agreement shall remain in full force and effect. This
Agreement may not be modified in any way unless by a written instrument signed
by both the Company and the Executive.

 

14. Notices: All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

 

If to the Executive:

 

Martin J. Stefanelli

25 Easton Heights Lane

Easton, CT 06612

 

If to the Company:

 

11



--------------------------------------------------------------------------------

AmeriPath, Inc.

7289 Garden Road, Suite 200

Riviera Beach, FL 33404

Attention: Chairman and Chief Executive Officer

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

 

15. Benefits; Binding Effect. This Agreement shall be for the benefit of and
binding upon the parties hereto and their respective heirs, personal
representatives, legal representatives, successors and, where permitted and
applicable, assigns, including, without limitation, any successor to the
Company, whether by merger, consolidation, sale of stock, sale of assets or
otherwise.

 

16. Severability. The invalidity of any one or more of the words, phrases,
sentences, clauses, provisions, sections or articles contained in this Agreement
shall not affect the enforceability of the remaining portions of this Agreement
or any part thereof, all of which are inserted conditionally on their being
valid in law, and, in the event that any one or more of the words, phrases,
sentences, clauses, provisions, sections or articles contained in this Agreement
shall be declared invalid, this Agreement shall be construed as if such invalid
word or words, phrase or phrases, sentence or sentences, clause or clauses,
provisions or provisions, section or sections or article or articles had not
been inserted. If such invalidity is caused by length of time or size of area,
or both, the otherwise invalid provision will be considered to be reduced to a
period or area, which would cure such invalidity.

 

17. Waivers. The waiver by either party hereto of a breach or violation of any
term or provision of this Agreement shall not operate nor be construed as a
waiver of any subsequent breach or violation.

 

18. Damages. Nothing contained herein shall be construed to prevent the Company
or the Executive from seeking and recovering from the other damages sustained by
either or both of them as a result of its or his breach of any term or provision
of this Agreement. In the event that either party hereto brings suit for the
collection of any damages resulting from, or the injunction of any action
constituting, a breach of any of the terms or provisions of this Agreement, then
the party found to be at fault shall pay all reasonable court costs and
attorneys’ fees of the other.

 

19. Section Headings. The article, section and paragraph headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.

 

20. No Third Party Beneficiary. Nothing expressed or implied in this Agreement
is intended, or shall be construed, to confer upon or give any person other than
the Company, the parties hereto and their respective heirs, personal
representatives, legal representatives,

 

12



--------------------------------------------------------------------------------

successors and permitted assigns, any rights or remedies under or by reason of
this Agreement.

 

21. Withholding Taxes. The Company may withhold from any amounts payable under
this Agreement such Federal, state or local taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

 

22. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument and agreement.

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

    COMPANY:    

AMERIPATH, INC.

By:

 

/s/ James C. New

--------------------------------------------------------------------------------

   

James C. New

Chairman & Chief Executive Officer

    EXECUTIVE:    

/s/ Martin J. Stefanelli

--------------------------------------------------------------------------------

   

Martin J. Stefanelli

 

13